DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 06/10/2020. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 12, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tews et al. (US 2019/0246623).

Regarding claim 1: Tews disclose a detector (Fig. 4) comprising: 
one or more external indicators (¶0238: client device 240 receiving the  push notification is interpret as an external indicator);
one or more processors (Fig. 4, item 410, ¶0200); and 
one or more non-transitory computer readable media (Fig. 4, item 411) to store instructions executable by the one or more processors (¶0202) to perform operations comprising:
receiving sensor data from a sensor of the detector (¶0148); 
(¶0148 & ¶0175); 
sending a notification message to a computing device, the notification message including at least a portion of the sensor data (¶0238); 
receiving, from a server, an update to the machine learning algorithm; installing the update to create an updated machine learning algorithm (¶0175 teaches that machine algorithm are used to create “signatures” of different type of pest. Therefore, at least is inherent that once new “signatures” are created to identify different pest, said machine learning algorithm is updated in order to create an updated machine algorithm); 
receiving second sensor data from the sensor; and 
determining, by the updated machine learning algorithm, that the second sensor data indicates the presence of a second type of pest, wherein the second type of pest is not recognized by the machine learning algorithm (¶0148 & ¶0175: if the sensor data indicate data that is not a known “signature” identifying a particular type of pest, that said data is data of a second ¶type of pest not recognized before go into the machine algorithm process in order to identify it).

Regarding claim 2: Tews disclose the detector of claim 1, wherein determining, by the machine learning algorithm, that the sensor data indicates the presence of the first type of pest comprises: 
detecting, by a motion sensor, movement associated with the first type of pest (¶0169: For example, the nodes could be configured with simple proximity or motion sensors); 
(¶0169: whilst the hub could be configured with an imaging device, such as a camera, thermal imager, scanning device, higher performing acoustic sensing devices, or the like, to allow the pest to be sensed in more detail.  It should be understood, however, that the nodes and the hub may include different combinations of sensors depending on the implementation, and in one example the nodes may also include cameras and microphones as per the hub.); and 
determining, by the machine learning algorithm, that the one or more digital images include the first type of pest (¶0169 and ¶0175).

Regarding claim 3: Tews disclose the detector of claim 1, wherein: the computing device comprises one of a smartphone, a tablet, or a virtual assistant enabled device (¶0212).

Regarding claim 4: Tews disclose the detector of claim 1, wherein: 
the notification message causes a pest detected indicator to be displayed on a software application executing on the computing device (¶0238: inherent software application the produce the push notification).

Regarding claim 5: Tews disclose the detector of claim 1, the operations further comprising: detecting, using a wireless networking protocol, a presence of one or more additional detectors; and creating a mesh network with the one or more additional detectors, wherein the detector uses the mesh network to communicate with at least one of a computing device or a server (Fig.2, ¶0189).

Regarding claim 8: Tews disclose a pest detector (Fig. 4) comprising: 
a plurality of sensors (Fig. 1, item 220)
a  processors (Fig. 4, item 410, ¶0200); and 
one or more non-transitory computer readable media (Fig. 4, item 411) to store instructions executable by the one or more processors (¶0202) to perform operations comprising:
receiving sensor data from a sensor of the plurality of sensors (¶0148); 
determining, by a machine learning algorithm, that the sensor data indicates a presence of a first type of pest (¶0148 & ¶0175); 
sending a notification message to a computing device, the notification message including at least a portion of the sensor data (¶0238); 
receiving, from a server, an update to the machine learning algorithm from the server; installing the update to create an updated machine learning algorithm (¶0175 teaches that machine algorithm are used to create “signatures” of different type of pest. Therefore, at least is inherent that once new “signatures” are created to identify different pest, said machine learning algorithm is updated in order to create an updated machine algorithm); 
receiving second sensor data from the sensor; and 
determining, by the updated machine learning algorithm, that the second sensor data indicates the presence of a second type of pest, wherein the second type of pest is not recognized by the machine learning algorithm (¶0148 & ¶0175: if the sensor data indicate data that is not a known “signature” identifying a particular type of pest, that said data is data of a second ¶type of pest not recognized before go into the machine algorithm process in order to identify it).

Regarding claim 9: Tews disclose the pest detector of claim 8, wherein determining, by the machine learning algorithm, that the sensor data indicates the presence of the first type of pest comprises: detecting, by a motion sensor, movement associated with the first type of pest; capturing, by an imaging sensor of the detector, one or more digital images of the first type of pest; and determining, by the machine learning algorithm, that the one or more digital images include the first type of pest (¶0169).

Regarding claim 12: Tews disclose the pest detector of claim 8, wherein: the updated machine learning algorithm is trained to detect pests in a geographic area in which the pest detector is located (¶0164).

Regarding claim 14: Tews disclose a pest detector (Fig. 4) comprising: 
One or more sensors (Fig. 1, item 220)
a  processors (Fig. 4, item 410, ¶0200); and 
one or more non-transitory computer readable media (Fig. 4, item 411) to store instructions executable by the one or more processors (¶0202) to perform operations comprising:
receiving sensor data from a sensor of the plurality of sensors (¶0148); 
determining, by a machine learning algorithm, that the sensor data indicates a presence of a first type of pest (¶0148 & ¶0175); 
sending a notification message to a computing device, the notification message including at least a portion of the sensor data (¶0238); 
(¶0175 teaches that machine algorithm are used to create “signatures” of different type of pest. Therefore, at least is inherent that once new “signatures” are created to identify different pest, said machine learning algorithm is updated in order to create an updated machine algorithm); 
receiving second sensor data from the sensor; and 
determining, by the updated machine learning algorithm, that the second sensor data indicates the presence of a second type of pest, wherein the second type of pest is not recognized by the machine learning algorithm (¶0148 & ¶0175: if the sensor data indicate data that is not a known “signature” identifying a particular type of pest, that said data is data of a second ¶type of pest not recognized before go into the machine algorithm process in order to identify it).

Regarding claim 15: Tews disclose the pest detector of claim 14, wherein: 
the notification message causes a pest detector indicator to be provided on a software application executing on the computing device (¶0238: inherent software application the produce the push notification).

Regarding claim 18: Tews disclose the pest detector of claim 14, wherein the one or more sensors comprise at least one of: a motion sensor, an imaging sensor, a microphone, a structured light sensor, an ultrasound sensor, a temperature sensor, an ultrasonic sensor, a capacitive sensor, or a micropower impulse radar sensor. (¶0169).

Regarding claim 19: Tews disclose the pest detector of claim 14, wherein: the computing device comprises one of a smartphone, a tablet, or a virtual assistant enabled device (¶0212).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tews et al. (US 2019/0246623) in view of Dick (US 2019/0166823).

Regarding claim 6: Tews disclose the detector of claim 1, but does not explicitly disclose, further comprising: a bait receptacle; bait placed in the bait receptacle to lure the first type of pest; and two electrodes to kill the first type of pest using electrocution.
(¶0042: the trap may be a pad with embedded electrodes with bait placed in the center to draw the pest across the electrodes and the embodiment selects between a deterrent shock and an electrocution shock or other deterrent or kill action depending on the animal classification.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a bait receptacle; bait placed in the bait receptacle to lure the first type of pest; and two electrodes to kill the first type of pest using electrocution, as disclose by Dick, to the system of Tews. The motivation is to effectively and quickly dispose of the pest.  

Regarding claim 17: Tews disclose the detector of claim 1, but does not explicitly disclose, further comprising: a bait receptacle; an attractant placed in the bait receptacle to lure the first type of pest; and a plurality electrodes to kill the first type of pest using electrocution.
In analogous art regarding pest systems, Dick disclose a bait receptacle; an attractant placed in the bait receptacle to lure the first type of pest; and a plurality electrodes to kill the first type of pest using electrocution. (¶0042: the trap may be a pad with embedded electrodes with bait placed in the center to draw the pest across the electrodes and the embodiment selects between a deterrent shock and an electrocution shock or other deterrent or kill action depending on the animal classification.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a bait receptacle; an attractant placed in the bait receptacle .  


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tews et al. (US 2019/0246623) in view of Fadell et al. (US 2014/0266669).

Regarding claim 7: Tews disclose the detector of claim 1, but does not explicitly disclose, wherein the one or more external indicators comprise at least one of: 
a power indicator to indicate whether or not the detector is powered on; 
a mode indicator to indicate whether or not the detector is in a pest detection mode; 
a network connection status indicator to indicate whether or not the detector is connected to a wireless network; and a pest detected status indicator to indicate whether or not the detector has detected a pest. 
In analogous art regarding pest systems, Fadell disclose wherein the one or more external indicators comprise at least one of: 
a power indicator to indicate whether or not the detector is powered on; 
a mode indicator to indicate whether or not the detector is in a pest detection mode; 
a network connection status indicator to indicate whether or not the detector is connected to a wireless network; and a pest detected status indicator to indicate whether or not the detector has detected a pest (¶0218). 

a power indicator to indicate whether or not the detector is powered on; 
a mode indicator to indicate whether or not the detector is in a pest detection mode; 
a network connection status indicator to indicate whether or not the detector is connected to a wireless network; and a pest detected status indicator to indicate whether or not the detector has detected a pest, as disclose by Fadell, to the detector of Tews. The motivation is to let user know of the device current status in order to avoid down time.

Regarding claim 16: Tews disclose the pest detector of claim 14, but does not explicitly disclose, , further comprising one or more indicators including at least one of: a power indicator to indicate that the pest detector is either powered on or powered off; a mode indicator to indicate that the pest detector is either in a low power mode or in a pest detection mode; and a network connection status indicator to indicate that the pest detector is either connected to a wireless network or disconnected from the wireless network; and a pest detected indicator to indicate that a pest has been detected or to indicate that no pest has been detected.
In analogous art regarding pest systems, Fadell disclose , further comprising one or more indicators including at least one of: a power indicator to indicate that the pest detector is either powered on or powered off; a mode indicator to indicate that the pest detector is either in a low power mode or in a pest detection mode; and a network connection status indicator to indicate that the pest detector is either connected to a wireless network or disconnected from the wireless (¶0218). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of , further comprising one or more indicators including at least one of: a power indicator to indicate that the pest detector is either powered on or powered off; a mode indicator to indicate that the pest detector is either in a low power mode or in a pest detection mode; and a network connection status indicator to indicate that the pest detector is either connected to a wireless network or disconnected from the wireless network; and a pest detected indicator to indicate that a pest has been detected or to indicate that no pest has been detected, as disclose by Fadell, to the detector of Tews. The motivation is to let user know of the device current status in order to avoid down time.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tews et al. (US 2019/0246623).

Regarding claim 10: Tews disclose the pest detector of claim 8, but does not explicitly disclose wherein the sensor is positioned to create a first pest detection zone that includes a first portion of a wall including where the wall meets a ceiling; and a second sensor of the plurality of sensors is positioned to create a second pest detection zone that includes a remaining portion of the wall comprising where the wall meets a floor. However, said limitation is simply disclose a positioning (hence arrangement) of two sensors. Since Tews disclose the use of two sensors (¶0169) and furthermore, it disclose that said sensor’s position could be adjusted (¶0171). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary 

Regarding claim 11: Tews disclose the pest detector of claim 8, but does not explicitly disclose wherein: the sensor is positioned facing away from a wall to detect movement of the first type of pest outside the wall; and a second sensor of the plurality of sensors is positioned to face the wall to detect movement of the first type of pest within the wall. However, said limitation is simply disclose a positioning (hence arrangement) of two sensors. Since Tews disclose the use of two sensors (¶0169) and furthermore, it disclose that said sensor’s position could be adjusted (¶0171). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the position of the two sensor of Tews, wherein: the sensor is positioned facing away from a wall to detect movement of the first type of pest outside the wall; and a second sensor of the plurality of sensors is positioned to face the wall to detect movement of the first type of pest within the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tews et al. (US 2019/0246623) in view of Benkeira et al. (US 10,169,946).

Regarding claim 20: Tews disclose the pest detector of claim 14, but it does not explicitly disclose further comprising: receiving ambient light data from an ambient light sensor of the pest detector; determining that the ambient light data does not satisfies a predetermined threshold; and transitioning the detector from an active mode to a low-power mode.
In analogous art regarding the use of ambient light to operate a power level of a device, Benkeira receiving ambient light data from an ambient light sensor of a device; determining that the ambient light data does not satisfies a predetermined threshold (low level of light intensity); and transitioning the device from an active mode to a low-power mode (Col. 4, Lines 31-47).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of receiving ambient light data from an ambient light sensor of a device; determining that the ambient light data does not satisfies a predetermined threshold; and transitioning the device from an active mode to a low-power mode, as disclose by Benkeira, to the detector of Tews. The motivation is to save power.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689